Walworth, Circuit Judge,
charged the jury that the principles by which their decision was to be governed, were the same as on an indictment for murder. But it was not every case of taking life in a sudden affray, or in the heat of passion, which could be mitigated into manslaughter. Malice might be, and frequently was inferred from the particular circumstances of the case; as where the prisoner commenced the attack and made use of such weapons as would be likely to endanger life. In this case, if the prisoner intended to take the life of Van Der Carr, he was guilty of the offence charged in the indictment, and would have been guilty of murder if he had succeeded.
Verdict, guilty.